DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:
In line 2, “pf” should read “of”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKelvy (US6071035) (“McKelvy”).
McKelvy teaches (Figs. 7-11) a securing tool for securing a heat retention block for a turbine casing (the intended use of securing a heat retention block to a turbine casing is not given patentable weight), the securing tool comprising: a securing rod (Fig. 11); and a socket (Figs. 6-7) having a hollow cylindrical shape centered on a socket axis (A) and having an open end (both ends of the socket are open) at and end on a first side in an axial direction where the socket axis (A) extends, wherein the securing rod includes a main body portion (16) that forms a rod shape and includes a male thread formed (32), an engaging portion including a pair of protrusions (formed by pin 14) formed on a first end of the main body portion and protruding outward in a radial direction with respect to the main body portion . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US8613589) (“Yamashita”) in view of McKelvy.
Regarding claim 1, Yamashita teaches (Fig. 4) a heat retention device for a turbine casing, the heat retention device comprising: a heat retention block (56) disposed on a surface of a turbine casing main body (21); a securing rod (53) capable of penetrating the heat retention block in a thickness 
Yamashita fails to teach the securing rod including a pair of protrusions formed on a first end of the main body portion and protruding outward in a radial direction with respect to the rod-shaped main body portion, the socket has a hollow cylindrical shape centered on a socket axis, and an end of a first side in an axial direction where socket axis forms an open end, and the socket includes a first guide groove, a second guide groove, and a recessed groove recessed from an inner circumferential surface of the socket toward an outer circumferential side and formed for receiving the protrusion, the first guide groove includes a first starting end in the open end and a first terminal end, and extends in an axial direction from the first starting end to the first terminal end, the second guide groove includes a second starting end leading to the first terminal end and a second terminal end, and extends in a circumferential direction with respect to the socket axis from the second starting end to the second terminal end, and the recessed groove leads to the second terminal end and extends in the axial direction from the second terminal end. 
In an analogous art, McKelvy teaches a coupling assembly. McKelvy teaches a rod and socket arrangement (Figs. 7-11) wherein the socket (Figs. 6-7) has a hollow cylindrical shape centered on a socket axis (A) and having an open end (both ends of the socket are open) at and end on a first side in an axial direction where the socket axis extends, wherein the securing rod includes an engaging portion including a pair of protrusions (formed by pin 14) formed on a first end of the main body portion and protruding outward in a radial direction with respect to the main body portion having a rod shape, where the socket includes a first guide groove (52B), a second guide groove (52C) and a recessed groove (52A) recessed from an inner circumferential surface of the socket toward an outer circumferential side and formed for receiving the protrusion, the first guide groove includes a first starting end (Fig. 7) in the open end and a first terminal end (Fig. 7), and extends in an axial direction from the first starting end to the first terminal end, the second guide groove includes a second starting end (Fig. 7) leading to the first terminal 
It would have been obvious to one having ordinary skill in the art to modify the heat retention device of Yamashita and change it to have the coupling assembly as taught by McKelvy to provide an interchangeable part coupling assembly. 
Regarding claim 2, Yamashita in view of McKelvy teach the heat retention device of claim 1, and McKelvy further teaches (Fig. 7) the recessed groove extends from the second terminal end to an open end side of the socket in the axial direction.
Regarding claim 3, Yamashita in view of McKelvy teach the heat retention device of claim 1, and McKelvy further teaches (Fig. 7) the recessed groove extends from the second terminal end to a turbine casing main body side opposite the open end side in the axial direction.
Regarding claim 4, Yamashita in view of McKelvy teach the heat retention device of claim 1, and McKelvy further teaches (Fig. 11) a male thread is formed (32) in the main body portion of the securing rod, the securing rod is insertable into the main body portion (Fig. 11), and Yamashita further teaches (Fig. 4) a flange (55) that presses the heat retention block to a turbine casing main body side (21), and a nut (see Fig. 4) screwed into the main body portion so as to secure the flange at a predetermined position on the main body portion (Col. 5 lines 10-25).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita view of McKelvy and Sanmartin et al. (US4952440) (“Sanmartin”).
Yamashita in view of McKelvy teach the heat retention device of claim 1, and Yamashita further teaches (see Fig. 5) the heat retention block further includes a first heat retention block (56A) that covers a surface of the turbine casing main body, and a second heat retention block (radially inward from 56A), the first heat retention block includes a first bag body (56A) having an insertion hole (Fig. 5) formed in a predetermined position, and inorganic fiber filled into the first bag body (Col. 6 lines 15-20), and the second heat retention block includes a second bag body (radially inward from 56A) having an insertion 
Yamashita in view of McKelvy fail to teach the second heat retention block is laminated via a plate-shaped reinforcing member in a thickness direction of the first heat retention block, wherein the reinforcing member is expanded metal. 
In an analogous art, Sanmartin teaches an insulation assembly. Sanmartin teaches (Fig. 1) reinforcing layers (5) made of expanded aluminum layers (the layers are considered expanded because they are stretched to cover each insulation layer) to reflect heat radiation (Col. 4 lines 50-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the heat retention device of Yamashita in view of McKelvy and change the second heat retention block to be laminated via a plate-shaped reinforcing member in a thickness direction of the first heat retention block, wherein the reinforcing member is expanded metal as taught by Sanmartin to reflect heat radiation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita view of McKelvy, Sanmartin, Doody (US2004/0109758) (“Doody”) and Kumar et al. (US2011/0150717) (“Kumar”).
Yamashita in view of McKelvy and Sanmartin teach the heat retention device of claim 5, but fail to teach the first bag body is filled with biosoluble fiber.
In an analogous art, Kumar teaches an insulated gas treatment device. Kumar teaches biosoluble fibers are appropriate materials in gas path insulation (Paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the heat retention device of Yamashita in view of McKelvy and Sanmartin and change the first bag body to be filled with biosoluble fiber as taught by Kumar as an insulating material for gas paths.
Yamashita in view of McKelvy and Sanmartin teach the heat retention device of claim 5, but fail to teach the second bag body is filled with rock wool.
In an analogous art, Doody teaches an insulated gas turbine. Doody teaches rock wool is an appropriate material in gas turbine insulation (Paragraph [0004]).
.
Allowable Subject Matter
Claims 9-11 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is deemed to be an unobvious improvement over Yamashita in view of McKelvy. The improvement comprises in the step of adjusting, the position of the heat retention block is adjusted to fit the socket into an insertion hole formed at a predetermined position on the other surface side of the heat retention block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/17/2021